UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7479



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRESTON WEST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
97-175)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston West, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Preston West appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of an order

dismissing his 28 U.S.C. § 2255 (2000) motion. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See United States v. West,

No. CR-97-175 (D. Md. July 29, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2